           Case 1:21-cv-02720-VSB Document 28 Filed 08/13/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
JOSE LUIS PASTOR and MOISES AGUILA :                                             8/13/2021
RAMIREZ,                                                  :
                                                          :
                                         Plaintiffs,      :       21-CV-2720 (VSB)
                                                          :
                           -against-                      :            ORDER
                                                          :
BATTERY PARK CLEANERS INC. (D/B/A :
BATTERY PARK CLEANERS) and DONG :
S. SONG,                                                  :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On July 7, 2021, as neither Defendant Battery Park Cleaners, Inc. (d/b/a Battery Park

Cleaners) (“Battery Park Cleaners”) nor Defendant Dong S. Song (“Song” and together with

Battery Park Cleaners, “Defendants”) had appeared in this matter, the Clerk of Court issued

Certificates of Default as to both Defendants. (Docs. 17, 18.) On July 9, 2021, Plaintiffs filed a

motion for default judgment against Defendants. (Docs. 20–23.) On July 21, 2021, I ordered

Defendants to show cause why default judgment should not be entered against them at a

telephonic conference on August 12, 2021. (Doc. 25.) On August 11, 2021, one day before the

scheduled conference, Marc Scolnick entered a notice of appearance on behalf of Defendants.

(Doc. 27.)

        Counsel for both Plaintiffs and Defendants appeared before me for the conference

regarding Plaintiffs’ default judgment motion on August 12, 2021. During this conference, Mr.

Scolnick represented that he was only recently retained by Defendants in this matter on August

10, 2021. In addition, the parties represented that they had met and conferred, and that Plaintiffs

were amenable to withdrawing their motion for default judgment and to Defendants filing an
           Case 1:21-cv-02720-VSB Document 28 Filed 08/13/21 Page 2 of 2


answer to Plaintiffs’ complaint. In light of the foregoing, it is hereby:

         ORDERED that Defendants shall file any answer or response to Plaintiffs’ complaint by

on or before August 31, 2021.

         IT IS FURTHER ORDERED that the Clerk’s Certificates of Default as to Defendants

Battery Park Cleaners and Song, (Docs. 17 and 18), are hereby vacated.

         IT IS FURTHER ORDERED that the Clerk of Court is respectfully directed to terminate

the open motion at Document 21.

SO ORDERED.

Dated:      August 13, 2021
            New York, New York                       ________________________________
                                                     VERNON S. BRODERICK
                                                     United States District Judge
